DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The claim amendments necessitated the new grounds of rejection discussed below.
Claim Objections
Claim 6 objected to because of the following informalities:  Regarding claim 6 there is a lack of antecedent basis for “said second housing portion.” It is assumed claim 6 should depend from claim 4 for proper antecedent basis as recited in the previous claim set. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12, 22, 25, 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12, recites “spur means.” It is unclear what is being referred to in the claim. It is best understood that “spur means” should refer to “spur gear” previously recited to maintain consistent terminology.  
Claim 22 recites “wherein two intersecting spiral protrusions present side walls extending outwardly from said shaft and converge towards each other.” It is unclear what is meant by the claim. Claim 22 depends from claim 12 and there is no antecedent basis for said shaft. It is also unclear what is meant by “present side walls.” As best understood, for purposes of examination, claim 22 appears as though it is should depend from claim 21 for proper antecedent basis. 
Claim 25 is drawn to “a control module…” and later recites “to attach said shaft to said control module.” It is unclear what is required of the claim. The control module comprises a shaft and the shaft includes an attachment, therefore it is unclear how the attachment  is “to attach said shaft to said control module” if the recited elements form the control module itself.
Claim 26 recites “said control module” and it is unclear what is being referred to since a control module was not previously recited.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 12, 14, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Day (GB 2486555).
Regarding claim 1, Day discloses a control module (Fig 1) to control a window shade comprising; 
a housing (1) having an end wall and a shell plate; 
a driven gear means (11) disposed within said housing between said shell plate and said end wall (11 is between 2 and 3), said driven gear means (11) contacting said shell plate and said end wall (Fig 2); 
drive means (12) engageable with said window shade for rotatably driving the driven gear means so as to raise and lower said window shade relative the opening; and 
a rod (9) for driving said drive means.  
Regarding claim 2, said control module includes a clutch (4, 13,16) disposed within said housing (portion of clutch is within the housing 1) and engageable with said window shade, said driven gear means (11) engageable with said clutch.  
Regarding claim 3, the drive means (12) comprises a drive gear means (12) between said shell plate and said end wall (Fig 2) and engageable with said driven gear means (11) to rotationally drive said clutch (4, 13, 16) and said window shade about an axis for raising and lowering said window shade.  
Regarding claim 4, said housing (1) includes a first housing portion for receiving said driven gear means (11) and a second housing portion communicating with said first housing portion, said second housing portion for receiving said drive gear means (12) (Fig 2,  recessed portions receiving each of the means are understood to be different housing portions).  
Regarding claim 5,wherein said shell plate covers said driven gear means in said first housing portion and covers said drive gear means in said second housing portion and constrains said drive gear means and driven gear means against binding (Fig 2).  
Regarding claim 6, said second housing portion (portion housing 12) is axially spaced from said axis.  
Regarding claim 7, wherein said driven gear means (11) comprises a spur gear disposed at said one end of said clutch (4, 13, 16) between said end wall and said shell plate so as to define a gap distance between said one end of said shade and said end wall (distance is created between shade and end wall 2).  
Regarding claim 12, Day discloses a control module to control a window shade roll comprising; a housing (Fig 1) disposed at one end of said window shade roll, said housing having a control end wall (2), a shell plate (3) and a first cavity (space in 2 receiving 11) and a second cavity (space in 2 receiving 12), said first cavity communicating with said second cavity (Fig 2); a spur gear (11) disposed in said first cavity between said control end wall and shell plate, to define a gap distance between said shell plate and said control end wall said spur means (11) contactinq said shell plate and said end wall; a clutch (4, 13, 16) projecting from said spur gear into said window shade roll, said spur gear rotatable with said clutch about a clutch axis for raising and lowering a window shade from said window shade roll; drive gear means (12) disposed in said second cavity and offset from said clutch axis (Fig 2), said drive gear means (12) engageable with said spur gear (11) for rotatably driving said clutch about said clutch axis for raising and lowering said window shade; and a rod (Fig 1) connected to said drive gear means to rotatably drive said spur gear.  
Regarding claim 14, wherein said drive gear means (12) includes a worm gear engageable with said spur gear.  
Regarding claim 16, wherein the drive gear means (12) is either a worm wheel or bevel gear.  
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeWard et al. (US 9,376,859), hereinafter referred to as DeWard.
Regarding claim 1, DeWard discloses a control module to control a window shade comprising; 
a housing (Fig 10) having an end wall and a shell plate; 
a driven gear means (86) disposed within said housing between said shell plate and said end wall, said driven gear means contacting said shell plate and said end wall (Fig 8-11); 
drive means (80, 82) engageable with said window shade for rotatably driving the driven gear means so as to raise and lower said window shade relative the opening; and 
a rod (25) for driving said drive means (Fig 1).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Day, as applied in claim 1 above, in further view of 
Regarding claims 8, 10, 11, and 13, Day discloses wherein wherein the drive gear means is either a worm wheel (12) or bevel gear and said clutch includes selectively engageable braking means for preventing said shade from unrolling when said driven gear means is idle (prevent rotation when the gears are not moving). As best understood, Day further discloses a gap between an end wall and a shade but does not specifically disclose the distance to be between 5 to 8 millimeters. However, providing a thickness of the components so that he gap is 5-8mm would have been obvious to one having ordinary skill in the art at the time of effective filing since it involves a mere change in size. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ  777 (Fed Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that where the only difference between the prior art and the claims was a recitation of relative dimension of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Day, as applied in claims 1 and 12 above, in further view of DeWard
Regarding claims 9 and 15, Day fails to disclose an intermediate gear between the spur gear and the drive gear means. However, DeWard discloses that it is known to provide a control module with an intermediate gear for equivalently driving a driven gear by a drive means. DeWard discloses that the intermediate gear serves as an idler gear and it is known to provide intermediate (idler) gears in gear system for the purpose of changing rotational direction or to fill space between input and output gears without affecting the functioning and speed of the system. It would have been obvious to one having ordinary skill in the art at the time of effective filing to modify Day and provide an intermediate gear since such technique is known, as taught by DeWard and such modification would not lead to any new or unpredictable result. 
Claims 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Day, as applied in claims 1 and 12 above, in further view of Renee (US 4,759,398) and Taylor (US 1,509,620).
Regarding claims 19-21, Day discloses a rod that comprises a wand that includes a shaft, however the rod is rotated to operate the control module. Day fails to disclose that the wand includes a shaft that defines spiral grooves or protrusions for reciprocal movement of a hand portion to rotate the wand and control module. However, Renee discloses that it is known for a control module to be operated by a rod comprises a wand that rotates to rotate the control module and the wand including a shaft (15) defining spiral grooves (helical grooves) and a hand portion (18) coaxially receiving said shaft for reciprocal movement of said hand portion relative said shaft to rotate said wand in a selected first or second direction to lower or raise said window shade. Renee further discloses wherein said hand portion includes a slideable selector (19 of 18 is slid in a selected direction) for selecting the direction of rotation of said drive gear means.  
Day as modified with Renee fails to disclose two spiral intersecting grooves or two spiral intersecting protrusions, instead discloses the helical surfaces of the shaft are formed by spiral grooves extending around the shaft (the portions next to the grooves are understood to be spiral protrusions) which the hand portion moves along. However, Taylor discloses that it is known for a shaft to have two intersecting spiral grooves (Fig 2) that facilitate guidance of a member along the shaft. Taylor discloses that the intersecting grooves improvement reciprocal movement (Taylor, page 1, lines 21-31). It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to modify Day in view of Renee such that the spiral grooves are provided as two intersecting grooves in order to provide the known improvement of insuring reciprocal movement, as taught by Taylor.
Regarding claim 22, Day as modified with Renee and Taylor disclose said two intersecting spiral protrusions present side walls extendinq outwardly from said shaft and converqe towards each other (side walls defining the grooves, Fig 2 of Taylor).  
Regarding claim 23, Day discloses that the drive gear means includes a drive shaft (6) disposed at an angle (90 degree angle) relative the housing (1) and said wand (9) hangs vertically downwardly from said drive shaft in a first position and is moveable to a second operable position to drive said drive shaft (shaft of wand is movable to drive the drive shaft).  
Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Renee in further view of Taylor.
Regarding claim 24, Renee discloses a control module to control opening and closing a widow shade comprising: a shaft (15) defining spiral grooves (helical surfaces) or spiral protrusions (protruding surfaces of the helical surface) and a hand pumping portion (18) coaxially receiving said spiral grooves or spiral protrusions for reciprocal movement of said hand pumping portion (18) relative said spiral grooves or spiral protrusions to rotate said shaft (15) in a selected first or second direction to lower or raise said window shade (Fug 1-2).  
Renee fails to disclose two spiral intersecting grooves or two spiral intersecting protrusions, instead discloses the helical surfaces of the shaft are formed by spiral grooves extending around the shaft (the portions next to the grooves are understood to be spiral protrusions) which the hand pumping portion moves along. However, Taylor discloses that it is known for a shaft to have two intersecting spiral grooves (Fig 2) that facilitate guidance of a member along the shaft. Taylor discloses that the intersecting grooves improvement reciprocal movement (Taylor, page 1, lines 21-31). It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to modify Renee such that the spiral grooves are provided as two intersecting grooves in order to provide the known improvement of insuring reciprocal movement, as taught by Taylor.
Regarding claim 25, modified Renee discloses wherein a first end of said shaft (15) includes an attachment (16) to attach said shaft to said control module (12) and a second end of said shaft includes a hand grasping portion (31) with said hand pumping portion (18) disposed coaxially on the shaft for reciprocal movement between said first and second end (Fig 1-2).  
Regarding claim 26,  Renee discloses a wand for attachment to a window shade assembly comprising; a) a shaft (15) defining spiral grooves (helical grooves) or spiral protrusions and a hand pumping portion (18) coaxially receiving said spiral grooves or spiral protrusions for reciprocal movement of said hand pumping portion (18) relative said spiral grooves or spiral protrusions to rotate said shaft in a selected first or second direction to lower or raise said window shade; b) wherein a first end of said shaft includes an attachment to attach said shaft to said control module (12) and a second end of said shaft includes a hand grasping portion (31) with said hand pumping portion disposed coaxially on the shaft for reciprocal movement between said first and second end.
Renee fails to disclose two spiral intersecting grooves or two spiral intersecting protrusions, instead discloses the helical surfaces of the shaft are formed by spiral grooves extending around the shaft (the portions next to the grooves are understood to be spiral protrusions) which the hand pumping portion moves along. However, Taylor discloses that it is known for a shaft to have two intersecting spiral grooves (Fig 2) that facilitate guidance of a member along the shaft. Taylor discloses that the intersecting grooves improvement reciprocal movement (Taylor, page 1, lines 21-31). It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to modify Renee such that the spiral grooves are provided as two intersecting grooves in order to provide the known improvement of insuring reciprocal movement, as taught by Taylor.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Thu 7am-4:30pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Johnnie A. Shablack/Primary Examiner, Art Unit 3634